      Case 1:18-cv-02988-DLF Document 57 Filed 03/19/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



 DAMIEN GUEDES,
              et al.


                    Plaintiffs,                    Case No. 1:18-cv-02988-DLF
                                                   The Hon. Judge Friedrich
        v.

 BUREAU OF ALCOHOL, TOBACCO
 FIREARMS, AND EXPLOSIVES,
                et al.


                    Defendants.



                           JOINT PROPOSED SCHEDULE

       Pursuant to this Court’s March 10, 2020 Minute Order instructing the parties to

propose a schedule for further proceedings, the parties hereby have agreed as follows:

1) The claims in this case present a challenge under the Administrative Procedure Act

   (“APA”) or are otherwise exclusively legal in nature.

2) The next steps in this case should involve Defendants’ production of an

   administrative record and cross-briefing of motions for summary judgment based on

   that record and other legal issues.

3) The parties do not believe any discovery is necessary at this time.

4) Plaintiffs intend to file an amended complaint. The parties have discussed Plaintiffs’

   planned amended complaint, and based on representations made by Plaintiffs’

   counsel regarding the intended amendments, Defendants do not oppose the filing and

   do not believe the amended complaint will affect the contents of the administrative
       Case 1:18-cv-02988-DLF Document 57 Filed 03/19/20 Page 2 of 3



   record. Defendants reserve their right to seek an extension of the deadline for the

   administrative record if warranted by the contents of the amended complaint.

5) Based on these considerations, the parties propose the following schedule:

   -    Plaintiffs shall file their amended complaint on or before March 31, 2020.

   -    Pursuant to LCvR 7(n), Defendants shall file a certified list of the contents of the

        administrative record with the Court on or before April 7, 2020, and provide a

        copy of the administrative record to Plaintiffs on the same day.

   -    Defendants shall file their answer in response to Plaintiffs’ amended complaint

        and their motion for summary judgment on or before May 28, 2020.

   -    Plaintiffs shall file their cross-motion for summary judgment and opposition to

        Defendants’ motion for summary judgment on or before June 26, 2020.

   -    Defendants shall file their opposition to Plaintiffs’ cross-motion and their reply in

        support of summary judgment on or before July 24, 2020.

   -    Plaintiffs shall file their reply in support of summary judgment on or before

        August 21, 2020.

6) Counsel for the parties have proposed this schedule to accommodate a number of

   other previously-scheduled litigation matters and other pre-existing conflicts. If the

   Court is inclined to modify this scheduling order, the parties respectfully submit that

   it would be in the interests of efficiency and judicial administration to discuss such

   modifications through a telephone scheduling conference.



Dated: March 19, 2020                         Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              2
    Case 1:18-cv-02988-DLF Document 57 Filed 03/19/20 Page 3 of 3




                                   LESLEY FARBY
                                   Assistant Branch Director


                                   /s/ Eric J. Soskin
                                   ERIC J. SOSKIN (PA Bar #200663)
                                   Senior Trial Counsel
                                   Federal Programs Branch
                                   U.S. Department of Justice, Civil Division
                                   1100 L Street, NW Rm. 12002
                                   Washington, DC 20530
                                   Telephone: (202) 353-0533
                                   Fax: (202) 616-8470
                                   Email: Eric.Soskin@usdoj.gov
                                   Counsel for Defendants


/s/ Adam Kraut (with permission)                   /s/ Joshua Prince (with permission)
Adam Kraut, Esq.                                   Joshua Prince, Esq.
D.C. Bar No. PA0080                                D.C. Bar No. PA0081
Civil Rights Defense Firm, P.C.                    Civil Rights Defense Firm,
P.C.
646 Lenape Rd                                      646 Lenape Rd
Bechtelsville, PA 19505                            Bechtelsville, PA 19505
610-845-3803 (t)                                   610-845-3803 (t)
610-845-3903 (f)                                   610-845-3903 (f)
AKraut@princelaw.com




                                   3
